Per Curiam.
— The respondent’s action is one for the breach of the appellant’s promise to marry. The only question raised on the appeal from the judgment based on the verdict of the jury in favor of the respondent is that the evidence was insufficient to justify such verdict. Upon this pure question of fact, a reading of the entire testimony in the case does not permit us to say there was not evidence from which the jury might arrive at the conclusion which has resulted. A statement of the facts, or what might have been the conclusion arrived at by this court upon them, were it empowered to weigh the testimony, is therefore unnecessary. The judgment will be affirmed.